DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants' arguments, filed April 2, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is NON-Final. 

Claims 
Claim Rejections - 35 USC § 112 – New Matter (New Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claim Rejections - 35 USC § 103 – Obviousness (New Rejection)
Claims 4-11, 21-23 and 29-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koort et al. (Laser, Industry Report, 2013). 
Koort et al. disclose a device used in dentistry comprising a laser and a radiofrequency energy source. The laser is a diode laser having an 8 W power. The laser is a coupled with a 2.2 MHz radiofrequency generator that has adjustable power (page 27, col. 2). The energy sources are delivered via a hand piece (Fig. 43). Apart from treatments in periodontics, in endodontics, in PDT, Bleaching and LLLT, the laser is a perfect instrument for reshaping and smoothing of wound edges, for removal of overgrown implants, trimming of gingiva, drying and shrinking of tissue and of course even for small superficial surgery (page 29, col. 1). In regard to claims 22, 29 and 30, 
Koort discloses reducing the radiofrequency when using the energy on a child. Therefor one would reasonably conclude that the power may be adjusted depending on the application. This makes it a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). It would have been obvious to one of ordinary skill in the art to have adjusted the power of the radiofrequency energy depending on the application and the subject being treated. 
 In regard to the waveform, the wavelengths and power of the references meet the limitation of the instant claims and therefore should have similar waveform frequency. 

Obvious Type Double Patenting (Maintained Rejection)
Claims 4-15, 18 and 21-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13, 15 and 22-34 of copending Application No. 14/937,858 (reference application). The rejection is maintained. Claims 12-15, 18 and 24-28 are cancelled. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


Claims 4-11, 21-23 and 29-30 are rejected.
No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612